Title: From George Washington to James Mercer, 18 March 1789
From: Washington, George
To: Mercer, James

 

Dear Sir,
Mount Vernon, March 18. 1789

In receiving you cannot feel more pain than I do by communicating the following information; but as necessity, it is said, has no law, we both must submit to it.
 It is now several years since I have been looking for payment of the debt which is due to me from the estate of your deceseased father John Mercer Esquire—I have been promised it is true considerable sums from time to time by Colonel John Mercer; but it is equally true that I have either not received the money, or received, in such a manner, so disproportionable to his promises, as to be of very little service to me. and for the last twelve months I have not obtained a shilling, nor heard one tittle from him—although at his own request I agreed to receive money in small driblets merely to accomodate him—a mode by no means answering the most valuable purposes for which it was wanted.
This being a true state of the case, and my necessities growing more and more pressing (which I have repeatedly in a full and friendly manner communicated to that Gentleman) candor obliges me to declare to you that unless matters are placed upon a very different footing than what they now are and in a very short time too, I shall resort to other expedients than fruitless applications.
Did it suit my purposes to lend money at interest, that interest, it will be granted, ought to be paid with punctuality—but lending money is so far from being the case with me, that I have been obliged from dire necessity to borrow money at 6 ⅌ct, with very hard conditions annexed to it, and even under these disadvantages I am unable to supply my urgent wants —I am thus explicit for the purpose of evincing to you that necessity alone prompts me to make this plain, and unequivocal declaration, and because I would not if the bond &ca are put in suit have improper motives ascribed to the act—more especially as it can be proved that I have done, and am still willing to do every thing which in reason can be expected from me, under the circumstances I have mentioned to avoid it. with very great regard and esteem, I am Dear Sir &ca

G. Washington



P.S. If the deed of confirmation for the land on 4 mile-run which I bought from the attornies of your Brother Colo. George Mercer, is in your possession I should be glad to receive it —and if you can inform me from recollection whether Deeds passed to me, at the sale of the Shenandoah land, for the two lots I bought there it would oblige me —I can find none among my land papers, and could wish to have the title to it secured.

